Exhibit MUTUAL RELEASE This Mutual Release (“Release”) is made and entered into as of the 30 day of May, 2008, by and between Whitestone REIT (“Whitestone REIT”), Whitestone REIT Operating Partnership, L.P. (“Whitestone REIT OP”), James C. Mastandrea (“Mastandrea”), and John J. Dee (“Dee”) and Allen R. Hartman (“Hartman”), Hartman Management, L.P. (“Hartman Management”), and Hartman Income REIT, as successor-in-interest of Hartman Management (“Hartman Income REIT”).Whitestone REIT, Whitestone REIT OP, Mastandrea, Dee, Hartman, Hartman Management, and Hartman Income REIT are referred to herein collectively as the “Parties” and each individually as a “Party.” WHEREAS, Whitestone REIT and Whitestone REIT OP have asserted certain claims and causes of action against Hartman and Hartman Management, Hartman and Hartman Management have asserted counter-claims against Whitestone REIT and Whitestone REIT OP, and Mastandrea and Dee have asserted third-party claims against Hartman and Hartman Management, in litigation in Houston, Texas, styled Whitestone REIT and Whitestone REIT Operating Partnership, L.P. v. Allen R. Hartman and Hartman Management, L.P., Cause Number 2006-63041, in the 333rd Judicial District Court of Harris County, Texas (the “State Litigation”) related to the termination of Hartman as president and CEO of Whitestone REIT, the termination and expiration of certain agreements between Whitestone REIT, Whitestone REIT OP, and Hartman Management, and certain statements made by Hartman about Mastandrea and Dee; WHEREAS, Whitestone REIT has asserted certain claims and causes of action against Hartman and Hartman Management, and Hartman and Hartman Management have asserted counter-claims against Whitestone REIT, in litigation in Houston, Texas, styled Whitestone REIT v. Allen R.
